Application for reinstatement. In May, 1980, petitioner was suspended from the practice of law for two years and until further order. The instant application for reinstatement was referred to the Committee on Professional Standards for investigation. The committee has reported that petitioner has complied in all respects with the order of suspension and that his conduct during the period of suspension has been good. Application granted and petitioner reinstated effective immediately. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.